Citation Nr: 1205799	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to April 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in September 2009 when the Board reopened the claim, and remanded the matter for additional development and de novo review.  

The Board notes that the issue is characterized in recognition of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veterans Claim Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied (pursuant to Board remand instructions), the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim.  See 38 C.F.R. § 3.159 (2011).  

The Veteran alleges that her psychiatric disability resulted from a sexual assault by Chief Warrant Officer (C.W.O) W.T. in service in August or September 1978.  As she has identified the location where the alleged stressor occurred (San Diego, California), the name of the person who allegedly committed the assault, and an approximate time period as to when the assault occurred, at least part of her allegation (whether she and the named alleged assailant were indeed co-located at the time the alleged event occurred) is verifiable.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The present case falls within the category of situations, to include allegations of personal/sexual assault, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.  

As it is not shown or alleged that the Veteran engaged in combat with the enemy, her lay statements, alone, are insufficient to establish the occurrence of her stressor; rather, corroborating evidence is necessary.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Recent amendments to 38 C.F.R. § 3.304 that eliminated the requirement of corroborating evidence of alleged stressors in certain circumstances are not relevant in this case (as it is not claimed or suggested by the evidence that the Veteran's stressor is related to her fear of hostile military or terrorist activity).  See 38 C.F.R. § 3.304(f)(3).  

In September 2009, the Board remanded the matter, at least in part, for corroboration of whether C.W.O., W.T. served (was co-located) with the Veteran at the alleged site of the assault when the alleged assault occurred.  

In February 2010, the personnel information exchange system (PIES) responded that no records were found regarding whether C.W.O., W.T. was stationed at the Fleet Training Group in San Diego, California between August 1978 and April 1979.  In March, June, and October 2011, the RO requested verification from Naval Personnel Records Center whether C.W.O., W.T. was assigned to the same unit (Fleet Training Group) as the Veteran between August 1978 and April 1979.  In October 2011, the Naval Personnel Records Center indicated it did not have the requested records concerning C.W.O., W.T.  See October 2011, VA Form 21-0820 (Report of General Information).  

A critical issue in this case is the veracity of the Veteran's statements.  While the stressor event itself may not be capable of verification, there are elements of her claim and of the event that are verifiable and would have a bearing on her credibility.  Notably, the Veteran's service personnel records show that she was assigned to the Fleet Training Group beginning in August 1978.  She has indicated that C.W.O., W.T. was not assigned to her unit, but was assigned to a co-located Anti-Submarine Warfare unit, or with the Naval Training Center or Coronado Island.  See, e.g., May 20, 2011 VA Form 21-0820.  It is unclear if the Anti-Submarine Warfare unit would be a subgroup of the Fleet Training Group.  To afford the Veteran the benefit of the full scope of VA's duty to assist, a further attempt at verification of verifiable elements of her claim based on the information she has provided is indicated.  

In addition, the September 2009 Board remand directed the RO to arrange for the Veteran to be afforded a psychiatric examination to ascertain whether she has a psychiatric disability based on a stressor event in service.  

On September 2011 VA examination, it was noted that the examiner did not review the Veteran's claims file.  The diagnoses were alcohol dependence, depression not otherwise specified (NOS), and anxiety disorder NOS.  It was noted that her symptoms did not meet the criteria for PTSD under the DSM-IV.  The examiner opined that the cause of most of the Veteran's distress more likely than not was events after military service (as her ongoing drinking problem and chaotic life seemed to be the main causes of her distress).  The Board notes that when VA determines an examination or opinion is warranted, it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Inasmuch as the examination was clearly without benefit of a thorough review of the Veteran's complete treatment records, the examination/opinion is inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  Here, as the examiner did not review the claims file, and did not express knowledge of entire pertinent history, it cannot be found that the provider was aware of "relevant facts".  Consequently, another examination to secure a medical advisory opinion that considers the entire record is necessary.   

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for exhaustive development for (at least partially) corroborating information regarding the Veteran's accounts of an alleged stressor event in service.  Specifically, there should be exhaustive development to ascertain whether an individual identified as the person who sexually assaulted the appellant during service (C.W.O., W.T.) was indeed stationed co-located in San Diego, California with her at the time she alleges the sexual assault took place (i.e., approximately August or September 1978).  

The following information should be sought: 

(i) Was an Anti-Submarine Warfare unit a subgroup of the Veteran's Fleet Training Group unit? 

(ii) If the answer to (i) is no, was an anti-submarine warfare unit stationed at the same location as the Veteran's unit? 

(iii) If the answer to (ii) is yes (i.e., such units were separate but co-located), was the alleged assailant (C.W.O., W.T.) assigned to the anti-submarine warfare unit in approximately August or September 1978 ?

The RO should then make an adjudicatory determination as to whether there is credible corroborating evidence of the alleged stressor event (addressing any credibility issues raised).  If the information sought cannot be secured based on the identifying information given so far, the appellant should be advised of what further identifying information is necessary, and afforded opportunity to provide such information.  If the information sought cannot be secured, there should be an explanation for the record why such is not possible, and the appellant should be so advised.

2. The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of her psychiatric disability/disabilities, particularly whether any such disability/disabilities is/are based on a stressor event in service (versus a pre- or postservice stressor event).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The RO should advise the examiner that the Veteran is claiming she has acquired psychiatric disability, to include PTSD, based on sexual assault in the military and advise the examiner further of what information (if any) is deemed corroborated.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.  Specifically, does she have PTSD based on a stressor event of being sexually assaulted in service? Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD or that diagnosed PTSD resulted from a pre- or postservice stressor event(s), the rationale for such conclusion(s) must be explained in detail  

(b) As to each psychiatric diagnosis other than PTSD, please indicate whether such disability entity is at least as likely as not (a 50 % percent  or better probability) related to the Veteran's military service/corroborated event(s) therein.  

The examiner must explain the rationale for all opinions.  

3. The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

